Citation Nr: 9904471	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-02 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a colon disorder, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims 
seeking entitlement to service connection for PTSD and for a 
colon condition, claimed as secondary to PTSD.

The Board finds that the veteran submitted a claim seeking 
entitlement to service connection for a skin rash of the feet 
in April 1995.  No action has been taken by the RO in regard 
to that claim.  It is referred to the RO for development and 
adjudication.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he asserts that 
he currently has PTSD and that it is related to his service 
in the Republic of Vietnam during the Vietnam era.  He also 
contends that he is entitled to service connection for a 
colon disorder, which he asserts was caused by his PTSD.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Specifically, the 
Board finds that further development of the veteran's PTSD 
claim is needed.  Since the veteran has claimed that his 
colon condition is secondary to PTSD, the Board finds that 
his claim of entitlement to service connection for the colon 
disorder must similarly be deferred.  The United States Court 
of Veterans' Appeals (Court) has held that if a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered "inextricably 
intertwined," and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180  (1991).

Initially, the Board notes that the veteran has the burden of 
presenting a well-grounded claim.  38 U.S.C.A. § 5107(a)  
(West 1991).  The Court has recently restated that a claim 
for service connection for PTSD is well grounded when the 
veteran has submitted:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1998).

In this case, the Board finds that the veteran has presented 
a well-grounded claim for service connection for PTSD.  
Specifically, he has presented competent evidence indicating 
a current diagnosis of PTSD, lay evidence of inservice 
stressors, and medical evidence relating his PTSD to service.

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998); Gaines, 11 Vet. App. at 357 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)).  
In regard to evidence of inservice stressors, the Court has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  (1993); 
see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. § 1154(b)  
(West 1991).  However, where VA determines from the evidence 
that the veteran did not engage in combat with the enemy or 
where the veteran, even if he did engage in combat, is 
claiming stressors not related to combat, his lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Rather, his testimony must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (1998); West 
(Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); see also, 
Zarycki, 6 Vet. App. at 98.  "Credible supporting evidence" 
of combat may be obtained from many sources, including, but 
not limited to, service records.  There is "an almost 
unlimited field of potential evidence to be used to 'support' 
a determination of combat status." Gaines, 11 Vet. App. at 
359.  However, "credible supporting evidence" of the actual 
occurrence of an inservice stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389  (1996).

Since the veteran's claim is well grounded, the VA has a duty 
to assist him with evidence to complete his claim.  
38 U.S.C.A. § 5107(a)  (West 1991).  In this regard, the 
Board notes that the medical evidence shows a recent 
diagnosis of PTSD.  This is shown in a June 1995 VA PTSD 
examination report, as well as in several other medical 
records, both VA and private.  In addition, the veteran 
presented lay testimony of inservice stressors during his 
June 1996 personal hearing and elsewhere in the record.  The 
veteran alleged that he witnessed a close friend of his 
become decapitated, dead bodies being dragged into a grave, 
and an airplane fall off the end of the ship on which he 
served, during which time he was in charge of some part of 
the landing procedure.  Despite the current diagnosis of PTSD 
and the description of the alleged inservice stressors, the 
claims file does not show that the RO attempted to verify any 
of the alleged stressors.  It should have assisted the 
veteran with his claim by requesting all of the veteran's 
service personnel records.  It should also have requested 
detailed information from the veteran as to his alleged 
inservice stressors and sent all necessary evidence to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the United States Army & Joint 
Services Environmental Support Group (ESG) in an attempt to 
verify the stressors.  These actions need to be performed 
prior to appellate review.

Once the veteran's stressors have been verified or not, the 
veteran should be scheduled for VA psychiatric examination to 
determine if a diagnosis of PTSD is warranted based on the 
specific inservice stressors.  In this regard, the Board 
notes that the VA regulations pertaining to PTSD have been 
amended since the veteran's June 1995 VA examination.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 
Fed.Reg. 52,695 (1996).  The Court has concluded that if, 
during the pendency of a claim, the applicable DSM criteria 
changed, then an examination should diagnose the veteran with 
due regard to the PTSD criteria in effect at the time the 
claim was filed, and all subsequent DSM criteria, and provide 
the evaluation most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308  (1990); Cohen, 10 Vet. App. at 
139.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should attempt to verify the 
veteran's claimed stressors, including 
his witnessing a close friend become 
decapitated; dead bodies being dragged 
into a grave; and an airplane fall off 
the end of the ship on which he served.  
Specifically, it should request a 
detailed description from the veteran of 
all claimed inservice stressors, 
including unit, duty and ship 
assignment(s), as well as the places, 
dates, names, and any other information 
vital to verifying such stressors.

3.  The RO should request all of the 
veteran's available service personnel 
records from the National Personnel 
Records Center (NPRC), 9700 Page 
Boulevard, St. Louis, Missouri  63132.

4.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any additional 
information beyond that already provided 
which might corroborate the veteran's 
alleged stressors.

	5.  The RO should then schedule the 
veteran for VA psychiatric examination 
before a board of two psychiatrists with 
consideration of the old and amended 
criteria for PTSD.  If the RO found that 
the veteran was involved in combat with 
the enemy during service, it must inform 
the examiners as to all of the veteran's 
claimed stressors.  If the RO found that 
the veteran did not engage with the enemy 
in combat, it must specify for the 
examiners only the stressor or stressors 
that it determined are verified by the 
record and instruct the examiners that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in current psychiatric symptoms.  
The examiners must then evaluate the 
veteran and render an opinion as to 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The purpose of the 
examination is to determine the nature 
and severity of the veteran's psychiatric 
disorder and to assess whether said 
disorder involves PTSD.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies or 
tests are to be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examination.

	6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

	7.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD and for a colon 
disorder secondary to PTSD.  The new DSM-
IV criteria and the Court's decisions in 
Cohen and Gaines, supra, must be 
considered.

8.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 9 -


